DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It appears that “roboter” is a typo, as this appears to be the German word for “robot”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for connecting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It is unclear exactly which “structure” Applicant is intending to be required to perform the entire claimed function. Applicant’s original disclosure provides no guidance of what the “means” are intended to be limited to, nor any generic placeholders in lieu of the word means. Is Applicant intending to 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 13-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philips (GB 2464147).
Regarding Claim 1, Philips discloses a surgical robotic component (Examiner notes that Applicant is merely labeling the surgical robotic component as a “surgical robotic component” while not actually claiming any surgical robotic structure, and further that the claimed structure is identical to the structure disclosed in Phillips as set forth below; accordingly the label “surgical” robotic component is 1 comprising an articulated terminal portion (see Figure 7; see also Page 1 second paragraph, disclosing element 27 can be attached to a robotic manipulator).
The terminal portion comprising: a distal segment having an attachment (27) configured to attach a surgical tool (note: Applicant is not claiming the surgical tool, only that the surgical robotic component be capable of attaching a surgical tool, and accordingly the disclosed surgical robotic component is considered to be capable of having a surgical tool attached).
A basal segment (1) configured to attach the terminal portion to the remainder of the surgical robotic component (see Page 1 second paragraph, disclosing a robotic manipulator, and accordingly the base would couple to the rest of the surgical robotic component).
An intermediate compound joint connecting the distal segment to the basal segment (see Figure 7, showing an intermediate compound joint), 
Wherein the intermediate compound joint comprises only first (7, 8, 9) and second (23, 14, 15) rigid intermediate segments (see Figure 7, showing that the compound joint has three linkages making up the joint, an inner, middle, and outer linkages, and that each linkage includes only a first and second rigid intermediate segments, for example the first rigid segments are 7, 8, 9 and the second rigid segments includes 23, 14, 15; Note: in the interest of compact prosecution, the Examiner notes that “only first and second rigid intermediate segments” does not limit the joint to require only two rigid segments in the entire joint, and that in Philips the joint having three linkage where each linkage has only a first and a second rigid segments, is considered to meet the recited claim language), and wherein (i) the first rigid intermediate segment is coupled to the basal segment and to the second rigid intermediate segment (see Figure 7) and (ii) the second rigid intermediate segment is coupled to the distal segment and to the first rigid intermediate segment (see Figure 7).

The terminal portion being arranged such that, in at least one configuration (note: the Examiner is interpreting “configuration” to mean a change in orientation between two components) of the intermediate compound joint: (i) the axial direction of the basal segment is collinear to the axial direction of the distal segment (see Examiner’s annotated version of Figure 7, hereinafter “Figure A”, showing that the axial direction of the basal segment is collinear to the axial direction of the distal segment), and (ii) the first, second and third axes are transverse to the axial directions of the basal and distal segments (see Figure 7, showing that the three axes are perpendicular to the axial direction, however Examiner notes that traverse is a board definition and would cover any axis passing through the axial direction, and accordingly would include coaxial to be traverse as well).
Wherein in the at least one configuration of the intermediate compound joint, the first, second and third axes are co-planar with each other (see Figure 7, showing that the three axes are co-planar with each other).

    PNG
    media_image1.png
    578
    641
    media_image1.png
    Greyscale

Regarding Claim 3, Philips further discloses the surgical robotic component as claimed in claim 1, wherein in the at least one configuration of the intermediate compound joint, the first, second and third axes are perpendicular to the axial directions of the basal and distal segments (see Figure 7, showing that the three axes are perpendicular to the axial direction of the basal and distal segments).
Regarding Claim 5, Philips further discloses the surgical robotic component as claimed in claim 1, wherein the first, second and third axes intersect each other (see Figure 7, showing that the axes intersect one another at axis 17). Attorney Docket 101176/1045209  
Regarding Claim 6, Philips further discloses the surgical robotic component as claimed in claim 1, wherein the first, second and third axes are co-planar with each other and offset from each other in that plane by 60° (see Figure 7, showing that the three axes are approximately equally spaced from one another, and accordingly three intersecting equally spaced axes would be offset from an adjacent axis by sixty degrees).
Regarding Claim 7, Philips further discloses the surgical robotic component as claimed in claim 1, wherein the intermediate compound joint comprises: a first revolute joint (10) which enables the distal segment to rotate about the first axis relative to the basal segment (see Figure 7); a second revolute joint (11) which enables the distal segment to rotate about the second axis relative to the basal segment (see Figure 7); and a third revolute joint (21) which enables the distal segment to rotate about the third axis relative to the basal segment (see Figure 7).
Regarding Claim 8, Philips further discloses the surgical robotic component as claimed in claim 7, wherein the first, second and third revolute joints are arranged to be independently driven (see Figure 7, showing drive shafts 19, 4, and 5 drive links containing their respectively joints, and that individual joints can be independently driven by driving the link 8, 9, 20 they are connected to; see also Figure 5, showing a simplified embodiment showing the shafts driving their respective joints through the respective links).
Regarding Claim 9, Philips further discloses the surgical robotic component as claimed in claim 8, comprising: a first drive shaft (4) located in the basal segment configured to drive the first revolute joint (see Figure 7), a second drive shaft (5) located in the distal segment configured to drive the second revolute joint (see Figure 7), and a third drive shaft (19) located in the basal segment configured to drive the third revolute joint (see Figure 7).
Regarding Claim 13, Philips further discloses the surgical robotic component as claimed in claim 1, wherein the first rigid intermediate segment comprises a basal arm portion coupled to the basal segment (see Figure 7, showing that the first rigid intermediate segment 23 is a basal arm portion that is  coupled to the basal segment by shaft 19) such that motion of the basal arm portion is restrained to rotation about the first axis relative to the basal segment (see Figure 7, showing rotation about axis 6).
Regarding Claim 14, Philips further discloses the surgical robotic component as claimed in claim 1, wherein the second rigid intermediate segment comprises a distal arm portion coupled to the distal 
Regarding Claim 15, Philips further discloses the surgical robotic component as claimed in claim 1, wherein the first rigid intermediate segment comprises a first connecting arm portion (see Figure 7, showing a cylindrical portion of the first rigid intermediate segment 9, for coupling to axis 11) and the second rigid intermediate segment comprises a second connecting arm portion (see Figure 7, showing a cylindrical portion of the second rigid intermediate segment 15 for coupling to axis 11), the first connecting arm portion coupled to the second connecting arm portion such that motion of the first connecting arm portion is restrained to rotation about the third axis relative to the second connecting arm portion (see Figure 7, showing rotation about axis 11).
Regarding Claim 21, as best understood, Philips discloses a surgical robotic component comprising an articulated terminal portion (see Figure 7), the terminal portion comprising: 
A distal segment (27) having an attachment configured to attach a surgical tool (note: Applicant is not claiming the surgical tool, only that the surgical robotic component be capable of attaching a surgical tool, and accordingly the disclosed surgical robotic component is considered to be capable of having a surgical tool attached).
A basal segment (1) configured to attach the terminal portion to the remainder of the surgical robotic component (see Page 1 second paragraph, disclosing a robotic manipulator, and accordingly the base would couple to the rest of the surgical robotic component).
A means for connecting (see Figure 7, showing a compound joint) the distal segment to the basal segment (see Figure 7) so as to permit relative rotation of the distal segment and the basal .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (GB 2464147) in view of Long (US 2011/0106302).
Regarding Claims 10 and 11, Philips further discloses the surgical robotic component as claimed in claim 7, wherein the terminal portion comprises an additional revolute joint between distal segment and the basal segment for permitting rotation of the attachment about the axial direction of the distal segment (see Figure 7), but not that the additional revolute joint is between the attachment and the distal segment.
However, Long teaches that it is well known to place an additional revolute joint (181) between a distal segment of a compound joint (15, 16) and an attachment (182) in a robotic component (see FIG. 3), where the additional revolute joint permits rotation of the attachment about an axial direction (173) of the distal segment (see FIG. 1), and wherein the attachment can only be articulated relative to the basal segment by the intermediate compound joint and the additional revolute joint (see [0021]).
It would have been obvious to have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the surgical robotic component disclosed in Philips with the additional revolute joint separate from the main compound joint as taught in Long to allow for the final motion of the end effector (e.g. drilling operations) to be isolated from the orientation motion through the compound joint, such as by allowing the compound joint to be locked, to prevent accidental changes in the orientation of the surgical robotic component during operation of the end effector.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schena et al. (US 2013/0325032) in view of Philips (GB 2464147).
Regarding Claim 16, Schena discloses a surgical robotic component having a compound joint (202) where the surgical robotic component is a surgical robot arm (see FIG. 11). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the surgical robotic component disclosed in Schena with the Philips in Claim 1 to improve actuation and accuracy of the surgical end effector by allowing for more complicated movements of the joint.
Regarding Claim 17, Schena further discloses that the surgical robotic component as claimed in claim 16, wherein the surgical tool is a surgical instrument which terminates in a surgical end effector (see [0085]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (GB 2464147) in view of Nakamura et al. (US 6,793,669).
Regarding Claim 18, Phillips further discloses that the surgical robotic component as claimed in claim 1, wherein the surgical robotic component is configured to be driven by a surgical robot arm (note: Applicant is not claiming the surgical robot arm, only that the surgical robotic component is capable of being driven by a surgical robot arm, and accordingly the disclosed surgical robotic component is considered to be capable of being driven by a surgical robot arm), but does not disclose that the surgical robotic component is a surgical instrument. 
However, Nakamura teaches the use of intermediate compound joints (see Fig. 3) in a surgical robot arm (see Abstract) to drive a surgical component (see Abstract) that is a surgical instrument (see Abstract, teaching for example forceps). One having ordinary skill in the art before the effective filing date of the claimed invention would have realized that the application of the surgical robotic component disclosed in Phillips in a surgical robot arm where the surgical robotic component is a surgical instrument would provide increased utility to the surgical robotic component, allowing it to be installed into more applications. Further, the intermediate compound joint disclosed in Phillips would be capable of providing more complex movements at high speeds (see Phillips Page 1 Lines 5-10).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the surgical robotic component disclosed in Phillips with a surgical instrument as taught in Nakamura to provide additional utility to the surgical robotic component through increased applications.
Regarding Claim 19, the Combination further suggests the surgical robotic component as claimed in claim 18, wherein the surgical tool is a surgical end effector (see Nakamura Abstract).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Page 6 Line 10 – Page 7 Line 8: Applicant argues that Phillips discloses more than two rigid elements and accordingly does not teach or suggested the claimed intermediate compound joint comprising “only first and second rigid intermediate segments”. This is not persuasive. The recited claim language does not preclude multiple first and second rigid intermediate segments, merely that the joint is made up of “only first and second rigid intermediate segments. The joint disclosed in Phillips has as shown in Figure 7, three linkages, where each linkage (as shown in the Figure, there is an outer linkage, a middle linkage, and an inner linkage) making up the compound joint has only first and second rigid intermediate segments (the first segments being 7, 8, 9; the second segments being 23, 14, 15). Accordingly, the compound joint is considered to be made up of only first rigid intermediate segments and second rigid intermediate segments.
Page 7 Line 9 – Page 8 Line 21: Applicant argues that in Phillips that “axial direction of the basal segment” is not associated with the dotted line passing through the center of the longitudinal leg of base 1, and that the claimed word “axial” is effective ignored. This is not persuasive. The basal segment in Phillips is a “C” shaped bracket. While the “dotted line” of Figure 7 passing through the horizontal portion of the basal segment is associated with the rotation of rotation of element 38, the Examiner’s annotated version of Figure 7 (labeled as Figure A, and provided above) uses a separate dotted line on the right side of Figure A as it is oriented to indicated what the Examiner is considering the axial 
Page 8 Line 22 – Page 9 Line 14: Applicant argues that newly added Claim 21 is allowable over Phillips. This is not persuasive. The rejection of Claim 21 as anticipated by Phillips is set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).